Citation Nr: 0615908	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  03-04 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a disability evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from January 1964 to 
January 1968 and from September 1974 to September 1976.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a March 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

The veteran appeared for a videoconference hearing at the RO 
in June 2004. In November 2004 the Board offered the veteran 
another hearing as there was no transcript as the result of a 
recording equipment malfunction.  In December 2004 the 
veteran advised the Board that he did not wish to appear at a 
hearing and asked that the Board consider his case on the 
evidence of record.

In April 2005, the Board remanded the issue of entitlement to 
an increased rating for PTSD for further development.  The 
Board decision in April 2005 found that the veteran had 
submitted a timely appeal from a March 2001 rating decision 
that denied a disability evaluation in excess of 30 percent 
for PTSD.  The case was recently returned to the Board.

In March 2006, the veteran was offered another hearing since 
the Veterans Law Judge who conducted the June 2004 hearing 
was no longer available to participate in a decision in the 
appeal.  The veteran did not respond.  Thus, the Board 
assumes he does not desire another hearing and will proceed 
on the record. 




FINDING OF FACT

The manifestations of PTSD produced moderate disturbances of 
motivation and mood and difficulty in establishing and 
maintaining effective work and social relationships.


CONCLUSION OF LAW

The criteria for an evaluation of 50 percent for PTSD have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify & Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 38 C.F.R. §§ 3.102, 3.159 
(2005).  The VCAA is applicable to this appeal because the 
appellant's claim was pending on November 9, 2000, the 
effective date of the new law.  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  VA must also advise 
a claimant as to which evidence the claimant must supply and 
which evidence VA will obtain on his or her behalf, and 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The July 2003, May 2004 and May 2005 RO letters informed the 
veteran of the provisions of the VCAA and he was advised to 
identify any evidence in support of the claim that had not 
been obtained.  They informed the veteran that VA would 
obtain pertinent federal records.  The veteran was informed 
that VA would also make reasonable efforts to obtain any 
identified private medical evidence.  As such, the Board 
finds that the correspondence satisfied VA's duty to notify 
the veteran of the information and evidence necessary to 
substantiate the claims as required by Quartuccio, supra.  

The decision in Pelegrini v. Principi, 18 Vet. App 112 (2004) 
(replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  A VCAA notice in this case was not 
provided to the veteran prior to the initial AOJ adjudication 
of the claim and as a result the timing of the notice does 
not comply with the express requirements of the law as 
discussed in Pelegrini.  However, the initial VCAA-specific 
development that was subsequently completed prior to the RO 
reviewing the matter in January 2004, and the more recently 
issued notice was completed before the RO again reviewed the 
matter in August 2005 which cured the timing deficiency.  The 
VCAA specific letter in May 2005 was issued pursuant to a 
Board remand in April 2005.  See, e.g., Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006), noting the timing 
defect can be cured, as it was here, prior to and through a 
Board remand followed by VCAA directed notice.  

The decision in Pelegrini also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of the claim.  See also, VAOPGCPREC 01-04.  The Board notes 
that the May 2004 and May 2005 VCAA-specific letters had a 
direct reference to this element on page 2, respectively, 
that the Board finds was an acceptable presentation of the 
fourth element.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, each of 
the four content requirements of a VCAA notice has been 
satisfied, and he was provided a single notice covering all 
content requirements expressly.  The content of the VCAA 
notice supports the conclusion that the claimant had a 
meaningful opportunity to participate effectively in the 
processing of the claim.  Furthermore, as the Board is 
granting the increased rating for PTSD for the entire period 
of this appeal there is no potential prejudice in any 
deficiency in notice regarding the effective date for an 
increased rating.  The Board also notes that the notice of 
the rating decisions, the statement of the case and 
supplemental statement of the case were thorough in 
presenting information the veteran needed to pursue his 
appeal.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  The RO obtained VA examinations and VA medical 
records which the veteran identified.  The RO obtained a 
current medical examination pursuant to the Board remand.  
Thus, the Board finds the development is adequate when read 
in its entirety and that it satisfied the obligations 
established in the VCAA and the Board's remand order.  

In summary, the Board finds that reasonable efforts have been 
made to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  The record has been supplemented 
with relevant clinical records, and examinations that will 
support an informed determination.  VA's duty to assist the 
veteran in the development of the claim has been satisfied 
and the Board will turn to a discussion of the claim for 
increase on the merits.


Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings where, as here, such current 
findings are adequate and relevant to the rating issue.  See 
Powell v. West, 13 Vet. App. 31 (1999), Francisco v. Brown, 7 
Vet. App. 55 (1994).  The Board has a duty to acknowledge 
and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The criteria in the VA Schedule for Rating Disabilities for 
assessing the degree of disability for PTSD provide a 50 
percent evaluation for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  

A 100 percent schedular rating requires total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  The evidence considered in determining the 
level of impairment under 38 C.F.R. § 4.130 is not restricted 
to symptoms provided in that diagnostic code.  Instead, the 
rating specialist is to consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, as revised in the 1994, fourth 
edition (DSM-IV).  If the evidence demonstrates that a 
claimant suffers symptoms or effects that cause an 
occupational or social impairment equivalent to what would be 
caused by the symptoms listed in that diagnostic code, the 
appropriate, equivalent rating will be assigned.  The rating 
agency shall assign an evaluation based on all the evidence 
of record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  See Mauerhan v. Principi, 16 
Vet. App. 436, 442-43 (2002).   

Under the criteria, when evaluating a mental disorder, the 
rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.126.  

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) 
[citing American Psychiatric Association, Diagnostic And 
Statistical Manual For Mental Disorders 32 (4th Ed. 1994)] 
(DSM-IV)].  GAF designations or "codes" ranging between 71 
to 80 reflect that, if symptoms are present, they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument) and 
result in no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  DSM-IV at 32.  GAF codes 
ranging between 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Id.  Codes ranging from 51 to 
60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Id.  

The record in this case shows a consistent presentation in 
the degree of disability manifested by the service-connected 
PTSD.  VA treatment records and rating examinations offered 
insight into the veteran's disability.  Accordingly, the 
Board will discuss the evidence that supports the assignment 
of a 50 percent schedular rating for PTSD for the entire 
period of the claim for increase.  

The VA evaluators, collectively, offered a consistent 
assessment of functioning, observing through the GAF score 
that his overall psychiatric symptomatology was moderate and 
corresponded to a GAF predominating in the 51-60 range as 
related to PTSD on the examinations from 2000 to 2005.  The 
examiner in 2000 noted the veteran had not worked since he 
sustained a back injury in 1993.  The veteran had a blunted 
affected and depressed mood and showed some mild psychomotor 
retardation.  The examiner assigned an estimated GAF of 60 
solely to PTSD and indicated this score corresponded to 
moderate impairment in social and occupational functioning.  
The examiner noted the veteran could function in a 
nonstressful job and noted the veteran was recently enrolled 
in a rehabilitation program in computer classes but declined, 
apparently based on a lowering in benefit payments if he 
pursued the training program.  The report noted the veteran's 
teenage son had recently come to live with him.  The 
contemporaneous outpatient reports through mid 2003 show his 
PTSD described as generally under control with current 
medication.  He was participating in a rehabilitation 
training program and he had good support system in the 
community, friends and family.  The GAF score ranged from 39-
51, which corresponds to moderate to major impairment in 
social or occupational functioning.  

Then, on a review examination in August 2003 the examiner 
concluded the PTSD was mild to moderate and that the veteran 
also appeared to have a diagnosable depressive disorder, not 
otherwise specified, that would likely affect his 
functioning.  According to the report, the examiner concluded 
the veteran met the criteria for PTSD but that he was not as 
severely impaired as he claimed.  The GAF score was 50, 
although the examiner did not indicate this was solely 
related to PTSD.  An outpatient report in September 2003 
noted the veteran was more communicative than ever previously 
and he had followed his outpatient program and was increasing 
social interactions with friends and family.  He was seen 
regularly through mid 2005 with the GAF 33 in 2004 and 55-60 
in 2005 with multiple substance abuse being noted in the 
multiaxial diagnoses during this period. 

Then in July 2005 he was examined again and the examiner 
indicated the claims file and medical records were reviewed.  
The examiner noted that since the last evaluation in 2003 the 
veteran had received group and individual therapy and 
medication management.  The veteran was described as friendly 
and cooperative, alert and fully oriented.  Hs affect was 
described as irritable, mildly constricted and appropriate.  
His through processes were goal directed generally and 
occasionally tangential.  The examiner reported PTSD, alcohol 
abuse in sustained full remission and cannabis abuse in 
sustained partial remission.  The GAF score was 55, which was 
again within the range of moderate symptoms and difficulty.  
The examiner noted the veteran experienced a low moderate 
number of PTSD symptoms that would cause some reduced 
productivity and interference in his ability to interact 
effectively and work efficiently.  The examiner stated there 
was no evidence of deterioration of functioning or major 
changes in the severity of the disorder since the last 
review.  

Thus, based on the VA evaluations overall, PTSD is more 
nearly indicative of some difficulty in social, occupational, 
or school functioning, but the veteran was generally 
functioning pretty well, and had some meaningful 
interpersonal relationships which included other than with 
family members, although he would have had difficulty in 
establishing and maintaining effective work and social 
relationships.  This picture is more nearly approximated by 
the 50 percent evaluation since the moderate symptoms 
contemplated in the GAF range from 51-60 are represented in 
the examples listed in the 50 percent evaluation criteria for 
PTSD.  As noted previously it is not necessary that all the 
particular symptoms described in the rating criteria for a 
particular degree of disability be present, and it is evident 
from the examiners summaries that the level of impairment 
reflected by the veteran's presentation more nearly 
contemplated the 50 percent evaluation.  Mauerhan, 16 Vet. 
App. at 442.  The Board believes that overall the 50 percent 
evaluation is appropriate for the entire appeal period. 

Having determined that the veteran meets the criteria for an 
evaluation of 50 percent, with application of the schedular 
criteria and benefit of the doubt, the Board must now 
determine whether PTSD is productive of a higher level of 
impairment contemplated in the 70 percent evaluation.  The 
next higher evaluation of 70 percent does not comport with 
the veteran's disability picture reflected initially on the 
evaluation in 2000 or when he was seen subsequently through 
mid 2005.  The manifestations were consistent with the GAF 
score in the 50 to 60 range predominating.  In this regard, 
the Board believes that the formal evaluations, which had the 
benefit of review of the outpatient reports, collectively do 
not depict a disability picture for this period more nearly 
approximating one of deficiencies in most areas and serious 
symptoms.  The record shows a consistent assessment of 
functioning and they do not reflect a line of demarcation to 
reasonably establish an increase in disability to the 70 
percent level.  The 50 percent evaluation contemplates a 
psychiatric impairment that recognizes difficulty in social 
and industrial adaptation and moderate symptoms which the 
examiner's consistently described in explaining the overall 
level of functioning, and which undoubtedly took into account 
somewhat lower GAF scores reported at various times in the 
therapy reports.  The most recent outpatient assessment in 
September 2005 showed the GAF stabilized in the 55-60 range. 

As noted previously, it is not necessary that all the 
particular symptoms described in the rating criteria for a 
particular degree of disability be present, but it is evident 
from the interpretation of the ongoing therapy reports that 
the level of impairment reflected by the veteran's 
presentation more nearly contemplated the 50 percent 
evaluation.  Mauerhan, 16 Vet. App. at 442.  Overall, the 
record discussed reasonably supports an increase in 
disability to the 50 percent level, but not higher, at this 
time.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 C.F.R. §§ 3.102, 4.3, 4.7.


ORDER

Entitlement to a 50 percent evaluation for PTSD is granted, 
subject to the regulations governing the payment of monetary 
awards.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


